10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25

26

 

HON. THOMAS S. ZILLY

UNITED STATES DlSTRlCT COURT
WESTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA, )
) NO. CRl 3-156TSZ
Plaintiff, )
) ORDER GRANTl'NG DEFENDANT’S
v. ) MOTION FOR LEAVE TO FILE A MEl\/IORANDUM
) UNDER SEAL
JOSEPH DANIEL SCOTT, )
)
Defendant. }
)

 

Det`ense counsel having moved for leave to iile, under seal, a dispositional memorandum
addressing issues to arise at the hearing set in this case for December 6, 2018, and the Court having
considered the motion and the reasons set forth in the declaration of defense counsel filed in support of
the motion, the Court has concluded that sufficient reasons have been presented and that the motion
should be granted Accordingly, it is hereby

ORDERED that the defendant may file a dispositional memorandum addressing sentencing
issues under seal.

DONE this 4th day of Decernber, 2018.

Mm$?iwj

Thomas S. Zilly
United States District Judge

 

ORDER GRANTlNG DEFENDANT’S
MOTION FOR LEAVE TO FILE A DlSPOSITIONAL LHW OFEL`€S OfAll€I\ R- B€Htley

l l l l Third Avenue, Suite 222()
MEMORANDUM UNDER SEAL-- l Seatt|e1 WA 98101_3207

(206) 343-9391

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

Presented by:

/S/A[ien R. Bent[ev

ALLEN R. BENTLEY

WSBA No. 12275

Law Ofiices of Allen R. Bentley
1000 Second Avenue

Seattle, WA 98101

Telephone: (206) 343-9391

Pax: (206) 682-3746

Email: abentlev@concentric.net

ORDER GRANT]NG DEFENDANT’S
MOTION FOR LEAVE TO FILE A DISPOSITIONAL
MEMORANDUM UNDER SEAL - 2

Law Oflioes ot"'Allen R. Bentley
l l l l Third Avenue, Suite 2220
Seattle, WA 9810] -3207
(206) 343-9391

 

